Citation Nr: 0830224	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for left shoulder pain with 
shrapnel scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
left shoulder pain with shrapnel scars 


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are missing.  
A VA memorandum dated in January 2007 determined that all 
procedures to obtain the veteran's missing SMRs were 
correctly followed, that all efforts had been exhausted, and 
that further attempts would be futile.

2.  There is no evidence of a current left shoulder 
disability. 

3.  Although the veteran has scars on his left shoulder, the 
May and June 2006 X-rays found no evidence of shrapnel in his 
left shoulder or trauma to the soft tissue that would link 
this condition to the alleged incident in service.


CONCLUSION OF LAW

A left shoulder disability involving pain with shrapnel scars 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, the VCAA notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2006, prior to the initial adjudication of his claim 
in February 2007.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter complied with Dingess, as he was apprised of the 
downstream disability rating and effective date elements of 
his claim.  38 C.F.R. § 20.1102.  See also Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

The VA has a duty to assist the veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  When SMRs are lost or missing, 
VA has a heightened obligation to satisfy the duty to assist.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In light of this heightened duty to assist, the RO requested 
his SMRs in August 2006 from the Defense Personnel Records 
Information Retrieval System (DPRIS), a military records 
repository.  The RO was unable to locate any SMRs aside from 
the veteran's induction examination.  A January 2007 VA 
Memorandum indicated that all procedures to obtain missing 
SMRs were correctly followed, that all efforts had been 
exhausted, and that further attempts would be futile.  The RO 
notified the veteran in January 2007 that his SMRs were 
unavailable and that he should submit any medical records in 
his possession.  Unfortunately, the veteran does not have any 
of his SMRs either.  As such, there is no basis for any 
further pursuit of SMRs.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; (2) indicates 
that the disability or symptoms may be associated with the 
veteran's service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no X-ray evidence of shrapnel in his 
left shoulder or trauma to the soft tissue that would 
indicate he sustained a shrapnel injury during service.  In 
addition, the only evidence suggesting an etiological link 
between his claimed left shoulder disorder and his military 
service is his unsubstantiated lay allegations.  These 
statements are insufficient to trigger VA's duty to provide 
an examination.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (VA is not obligated to provide an examination for 
a medical nexus opinion where, as here, the supporting 
evidence of record consists only of a lay statement).  
Accordingly, the Board finds that no further notification or 
assistance is necessary to meet the requirements of the VCAA 
or Court.

II.  Merits of the Claim

The veteran claims he sustained a left shoulder injury during 
a training exercise in 1995, when a bullet ricocheted off a 
piece of rebar throwing shrapnel into his left shoulder.  He 
contends that X-rays taken at that time of the incident 
showed two metal fragments located on the bone of his upper 
left arm but that the military did not remove these metal 
fragments due to the risk of further injury.  For the reasons 
and bases set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element of a current disability, the veteran 
was examined by VA doctors in May 2006 and June 2006.  At 
these examinations, the veteran reported left shoulder pain 
as a result of a training accident that threw shrapnel into 
his left shoulder.  He noted that since the incident he has 
had aches, pain, and limitation of motion of the left 
shoulder joint.  When examined in May 2006, the report noted 
"crepitus on range of motion in notable pain.  Reproduction 
on abduction and flexion."  This examiner diagnosed chronic 
left shoulder pain and discomfort due to previous trauma.  
The examiner ordered X-rays to determine the nature and 
severity of any left shoulder disability.

When examined in June 2006, the report noted that his left 
shoulder demonstrated full range of motion.  His left 
shoulder was stable with "some tendency towards laxity."  
The veteran was unable to "perch his shoulder."  He had a 
"markedly positive impingement test" and "his cuff is weak 
on the left."  The examiner indicated that there are some 
scars where small pieces of shrapnel entered the arm, 
although it does not appear that the examiner's comment was 
based on X-rays.  In fact, the examiner did not provide a 
diagnosis because the veteran did not bring his X-rays with 
him and because VA sent over the wrong X-ray report.

But radiographs were eventually obtained and associated with 
the claims file, all of which are unremarkable.  X-rays 
performed in May 2006 indicated there was no evidence of 
fracture, dislocation, lytic, or blastic disease.  The soft 
tissues were normal.  The diagnosis was a normal left 
shoulder.  X-rays performed in June 2006 were also 
unremarkable, showing no evidence of fracture, dislocation, 
or soft-tissue abnormality to the left shoulder.  

Thus, the veteran's only current diagnosis is "chronic left 
shoulder pain and discomfort due to previous trauma," which 
is not a current disability for VA compensation purposes.  It 
is important for the veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, 
in absence of competent medical evidence showing a known 
clinical diagnosis involving the veteran's left shoulder, his 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Although the veteran's left shoulder has no current 
orthopedic, neurological, or muscle disability to account for 
his complaints of pain, scars have been identified on his 
left shoulder, which VA examiner's characterized as shrapnel 
scars.  Unfortunately the veteran's SMRs are missing, which 
are generally the most probative evidence in any service-
connection claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Therefore, in this situation in which records are 
missing, there is a heightened obligation to more fully 
explain the reasons and bases for a decision.  This 
heightened duty, however, does not obviate the need to have 
medical nexus evidence supporting the claim.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  See 
Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Colette v. Brown, 
82 F. 3d 389, 392-393 (Fed. Cir. 1996); Arms v. West, 12 Vet. 
App. 188, 194-195 (1999).

The Board also acknowledges the veteran is competent to state 
that he sustained shrapnel injuries to his left shoulder 
resulting in pain on motion.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  Nevertheless, his 
statements concerning this alleged in-service injury are not 
credible since they are in stark contrast to his X-rays in 
May and June 2006, neither of which revealed any evidence of 
shrapnel in his left shoulder or any trauma to the soft 
tissue.  It therefore stands to reason that had he, in fact, 
sustained a shrapnel injury during service - the piece of 
which the veteran claims were not removed - there would no 
doubt be current X-ray evidence of these metal fragments.  
However, despite his claims to the contrary, neither X-ray in 
May nor June 2006 found any evidence of retained shrapnel.  

In other words, the Board places greater probative value on 
the X-rays, neither of which showed any injury or retained 
shrapnel, than the veteran's statements in support of his 
claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

With respect to the examiner's comment that the veteran's 
scars appear to be due to an old shrapnel wound, the Board 
notes that this comment is merely a reiteration of the 
veteran's reported medical history and not a diagnosis or 
determination of the origin of the scars noticed.  This is 
apparent from the fact that neither examiner had an 
opportunity to review the SMRs, since they are missing, or 
the X-ray reports, neither of which shows any evidence of 
retained shrapnel.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (holding that the Board is not required to accept 
a medical opinion that is based on a reported history and 
unsupported by clinical findings); Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence).

Without further evidence to corroborate the veteran's version 
of events, the veteran's scars on his left shoulder cannot be 
linked to an in-service incident.  Consequently, for these 
reasons and bases, the preponderance of the evidence is 
against the veteran's claim, and the benefit of the doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  VA must therefore deny his claim.

ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
DOUGLAS E. MASSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


